 

Exhibit 10.2

 

LOGO [g319601g68p91.jpg]

March 14, 2012

Mr. Rakesh K. Jindal

Chemin Riondet 4

Commugny 1291

Switzerland

 

Re: Fourth Amendment to Employment Agreement

Dear Rakesh:

This confirms our agreement regarding an increase of approximately CHF 2,000 per
month to your monthly allowances and to a reconfiguration of your current
personal air travel and home leave arrangements. Specifically, we have agreed to
amend your Employment Agreement, dated as of April 27, 2009 (as subsequently
amended by its First through Third Amendments)(as so amended, the “Agreement”)
as follows:

 

  1. Effective as of January 1, 2012, Section A-4(c)(iii) of the Addendum set
forth in the Agreement is amended by deleting the column entitled “Second
Period” and replacing that column in its entirety with the following:

 

Allowance

   Second Period  

(1) Cost-of-living allowance:

     CHF 5,439   

(2) Loss of spousal income
(payable for a maximum of 5 years)

     CHF 1,256   

(3) Housing:

     CHF 14,800   

(4) Transportation:

     CHF 2,208   

(5) Utilities:

     CHF 600      

 

 

 

TOTAL

     CHF 24,303   

 

  2. Effective as of September 1, 2010, Section A-4(c)(iv) of the Addendum set
forth in the Agreement is amended by deleting it in its entirety and replacing
it with the following:

Personal Air Travel and Home Leave: The Company shall reimburse the Executive
for, at the Executive’s choice, either:

(A) one (1) trip per twelve (12) months per authorized dependent and the
Executive, (I) expenses eligible for reimbursement include a business class
airline ticket and local ground expenses from and to the original point of
origin (which may be, among other things, India or the United States), and (II)
one (1) day of travel shall be permitted each way as additional vacation, or

FOSTER WHEELER INC.

PERRYVILLE CORPORATE PARK 53 FRONTAGE ROAD PO BOX 9000 HAMPTON, NJ 08827-9000



--------------------------------------------------------------------------------

(B) multiple trips per twelve (12) months per authorized dependent and the
Executive, (I) expenses eligible for reimbursement include an airline ticket and
local ground expenses from and to the original point of origin (which may be,
among other things, India or the United States), provided, however, that the
total cost of the foregoing expenses described in this subsection (B) that will
be reimbursed by the Company in such twelve (12) month period shall not exceed
USD $6,000 multiplied by a number consisting of the number of the Executive’s
authorized dependents and the Executive, and provided, further, that each of the
Company’s President and Executive Vice President, Human Resources, acting
singly, may, but is not bound to, adjust the foregoing USD $6,000 in light of
any changes in the cost of a business class airline ticket between Switzerland
and the United States, any which adjustment shall be reflected in a writing
provided to the Executive and may be made during the first quarter of each
calendar year or at such other time(s) as the officer making the adjustment may
deem appropriate, and (II) two (2) days of travel per twelve (12) months shall
be permitted as additional vacation.

 

  3. This letter amendment agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

If you agree with the foregoing, please sign both copies of this letter
amendment, returning one copy to me and retaining the other copy for your files.

 

Very truly yours, FOSTER WHEEELER INC. /s/ J. Kent Masters

J. Kent Masters

President & CEO

Accepted and Agreed To:

/s/ Rakesh K. Jindal

Rakesh K. Jindal

 

2